ON MOTION FOR REHEARING.
KRUEGER, Judge.
Appellant in his motion for rehearing lias directed our attention to the fact that in our original opinion we stated that the appellant was convicted of the offense of murder with malice and his punishment assessed at fifty years, when in truth and in fact, his punishment was assessed at twenty years. The motion is granted and the original opinion has been amended so as to read twenty years instead of fifty years.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.